Citation Nr: 0519443	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  99-12 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for varicose veins, 
thrombosis, and peripheral vascular disease of the left lower 
extremity, secondary to the service-connected residuals of 
removal of a left heel spur.

2.  Entitlement to service connection for varicose veins, 
thrombosis, and peripheral vascular disease of the right 
lower extremity, secondary to the service-connected residuals 
of removal of a left heel spur.

3.  Entitlement to an increased disability rating for 
residuals of removal of a left heel spur, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active military duty from February 1974 
to February 1976.

This appeal arises from an April 1999 rating action by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Atlanta, Georgia.  

This case was remanded by a November 2000 Board decision for 
development.  The case has been returned and is now before 
the Board for further appellate consideration. 

During the current appeal, the veteran has appeared to raise 
the issue of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for lower extremity varicose 
veins, thrombosis, and peripheral vascular disease incurred 
as a result of treatment, including surgery, rendered during 
hospitalization at a VA facility in 1977.  This issue is 
again referred to the RO for appropriate action.

In April and August 1986 the RO denied service connection for 
varicose veins of the left leg on a direct basis.  These 
decisions did not include a determination concerning 
entitlement to service connection on a secondary basis.  
Accordingly, this issue is as stated on the title page of 
this decision.

The issues of entitlement to service connection for varicose 
veins, thrombosis, and peripheral vascular disease of both 
lower extremities, secondary to the service-connected 
residuals of removal of a left heel spur, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The residuals of removal of the veteran's left heel spur are 
manifested by complaints of pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected residuals of removal of the veteran's left 
heel spur have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim for an increased rating.  The veteran 
was provided with a copy of the rating decision noted above, 
a statement of the case dated June 1999, VCAA letters dated 
July 2003, November 2003, and May 2004, and a supplemental 
statement of the case dated March 2004.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  He was also informed of what 
evidence VA would obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran has received numerous VA examinations 
during the course of this appeal.  

The Board notes that the veteran was notified of the VCAA 
subsequent to the appealed rating decision in violation of 
the VCAA and veteran was not specifically informed to furnish 
copies of any pertinent evidence in his possession not 
previously submitted as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, as to the issue of increased rating for the 
residuals of removal of a left heel spur, the Board finds 
that any error in the implementation of the VCAA is deemed to 
be harmless error.  VA has satisfied both its duty to notify 
and assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


Factual Background

The service medical records show that the veteran received 
treatment following an injury to the left foot in February 
1974.  This treatment included surgical removal of a left 
heel spur.

In April 1976 the RO granted service connection for 
postoperative removal of a heel spur, left foot and assigned 
a 10 percent rating.  The 10 percent rating has remained in 
effect since the April 1976 decision.

The veteran was seen numerous times at VA facilities during 
the course of this appeal for venous insufficiency, which, as 
noted above, is the subject of a remand in this case.  He was 
also seen on several occasions with continued complaints of 
pain in the left heel.

A VA examination was conducted in July 1998.  At that time, 
the veteran reported that he felt pain in his left foot all 
the time.  The pain was precipitated by standing.  He stated 
that he wore a pad in his shoe.

Gait examination revealed heel contact to be in a neutral 
position.  He pronated during the mid stance and push off 
phases of gait.  There were no calluses noted on the feet.  
The veteran had stasis dermatitis of the ankles.  Posterior 
tibial pulses were not palpable due to ankle edema.  Dorsalis 
pedis pulses were moderate.  The veteran stood erect.  He was 
able to squat and rise to his toes without difficulty.  When 
he rose, he had pain in the left heel while performing this 
exercise.  X-rays of the left foot revealed heel spur of the 
left foot infracalcaneal.  There was also some degenerative 
joint disease noted at the tibiotalar articulation.  The 
veteran was diagnosed with left heel pain, history of old 
injury to the left heel, stasis dermatitis of the left ankle 
with peripheral vascular disease, and heel spur noted on X-
ray, involving the left foot.

July 1998 VA X-rays of the veteran's left foot showed the 
presence of hammertoe deformity involving the second through 
fifth toes.  There was no evidence of a fracture or 
dislocation.  There was a prominent plantar calcaneal spur 
and a small retrocalcaneal spur also noted.  Examination 
otherwise was within normal limits.

A VA examination of the left ankle conducted in August 1998 
revealed no tenderness to palpation.  Dorsiflexion was to 10 
degrees and plantar flexion to 30 degrees.  The diagnosis was 
degenerative joint disease of the ankles not confirmed by x-
ray.

A hearing was held before one of the undersigned Veterans Law 
Judges sitting at the RO in November 1999.  At that time, the 
veteran reported a moderate persistent pain in his left foot 
at all times.  He reported that he had surgery on his foot 
twice, once in service, and once after.

The report of February 2001 VA outpatient treatment notes 
that the veteran had no ulcerations, and the skin was intact 
and warm.  Dorsalis pedis and posterior tibial pulses were 
present bilaterally.  There was tenderness in the ball of the 
left foot, and also near the heel, which the examiner 
indicated was suggestive of spur formation.  The veteran was 
diagnosed at that time with probable plantar spurs.  

February 2001 X-rays of the veteran's left foot showed no 
evidence of a fracture or dislocation.  There were changes of 
mild degenerative joint disease of the first 
metatarsophalangeal joint and multiple interphalangeal 
joints.  There was no evidence of bone erosion.  A prominent 
plantar calcaneal spur and a small retrocalcaneal spur were 
noted.  Comparison with the previous examination showed no 
real change.  Hammertoe deformity of the second through fifth 
toes was again noted.

A podiatry consultation dated February 2001 noted 2+edema of 
the left foot, as well as pes planus on loading or weight 
bearing.  X-rays revealed degenerative joint disease of 
multiple joints including the heel, and retrocalcaneal and 
infracalcaneal aspect of the heel.  There was also 
degenerative joint disease of the ankle.  There were 
accessory sesamoid bones over the metatarsal heads on the 
plantar aspect.  There was pitting edema of the left foot and 
ankle.  The veteran was diagnosed with post-phlebitis 
disease, degenerative joint disease, and pes planus.

VA examinations were conducted in January 2004.  The 
examination showed some edema in the bilateral lower 
extremities.  His feet were neurovascularly intact 
bilaterally, with good dorsalis pedis pulses and posterior 
tibial pulses, and good capillary reperfusion in both feet.  
The examiner also noted some small 1 x 1 cm wounds over the 
left inside lower leg region.  He noted that this was not in 
an area where a heel spur incision would have been.  The 
veteran reported to the examiner that these were open wounds 
that have remained since his vein stripping.  There was full 
range of motion of the left ankle motion without any 
significant pain.  There was no significant pain in the left 
heel, and with hyperextension of his left metatarsophalangeal 
joints, there was no significant pain of the left heel.  He 
ambulated within normal limits.  

X-rays of the veteran's left foot showed large calcaneal 
spurs, one posteriorly at the attachment of the Achilles 
tendon, and the other inferiorly at the attachment of the 
plantar fascia.

The examiner noted heel spur residuals were visible in X-rays 
taken of the veteran's left foot.  The examiner indicated 
that the residual wounds that the veteran had on his left leg 
were not due to the left heel spur surgery that the veteran 
underwent in service, and that the veteran had no residuals 
from this left heel spur surgery.  

A hearing was conducted before one of the undersigned 
Veterans Law Judges sitting at the RO in October 2004.  At 
that time, the veteran reported continued complaints 
concerning his heel, to include pain, soreness, and 
tenderness.  A copy of the transcript is of record.

Of record are color photographs of the veteran's lower 
extremities.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In considering the severity of a disability, it is essential 
to trace the medical history of the disability. 38 C.F.R. 38 
U.S.C.A. §§ 4.1, 4.2 (2003). Nevertheless, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2004). 

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2003) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups." DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The veteran's left foot disability is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5284.  Under 
Diagnostic Code (DC) 5284, (relating to
other foot injuries), a 10 percent rating contemplates 
moderate impairment, a 20 percent contemplates moderately 
severe impairment, and a 30 percent rating contemplates 
severe impairment.  With actual loss of the use of the foot, 
a 40 percent rating is applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2004).  

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

In this regard, the evidence reflects that the veteran has 
been receiving treatment at VA facilities for problems 
associated with the lower extremities, including a non-
healing ulcer on the left ankle.  During the VA examination 
in July 1998 the veteran reported left heel pain.  However, 
the VA examiner, in January 2004, found that there were no 
residuals from the service connected left heel spur surgery, 
other than the surgical residuals shown by X-ray.  The 
examination showed normal range of motion of the left ankle 
without significant pain.  Additionally, there was no 
significant pain in the left heel.  The examiner indicated 
that the ulcer of the left ankle was not related to the 
postoperative residuals of the removal of the left heel spur.  
The current evidence does not show the presence of moderately 
severe impairment of the left foot associated with the 
service connected disorder.

The Board has considered pain-related functional impairment 
as set forth in the DeLuca case.  However, in view of the 
current evidence indicating no significant left heel pain, 
the Board concludes that the degree of functional impairment 
due to pain as contemplated in the Deluca case is included in 
the current 10 percent rating.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased rating for the residuals of 
removal of a left heel spur, currently evaluated as 10 
percent disabling, is denied.


REMAND

As to the veteran's claims of entitlement to service 
connection for varicose veins, thrombosis, and peripheral 
vascular disease of both lower extremities, secondary to the 
service-connected residuals of removal of a left heel spur, 
these issues were remanded by the Board in November 2000 for 
additional development.  This development included a request 
for an evaluation by a specialist in vascular disorders, to 
determine whether the residuals of removal of the veteran's 
left heel spur and any impairment of gait caused or 
aggravated any varicose veins, thrombosis, or peripheral 
vascular disease of the lower extremities.  

The requested examination was conducted in January 2004.  At 
that time a VA examiner in January 2004 indicated that it was 
not likely that the veteran's service connected residuals of 
removal of his left heel spur and claimed impairment of gait 
caused or aggravated the veteran's chronic venous 
insufficiency.  

However, that examiner also indicated that the veteran 
underwent left leg vein stripping in 1973, while in the 
service, and it was likely that the veteran's venous 
insufficiency was related to this as well as his obesity and 
history of post phlebitic disease.  Furthermore, the examiner 
indicated that the claims file itself contained information 
indicating that the veteran underwent left leg venous 
stripping in 1973.

A review of the evidence fails to produce any medical 
evidence indicating that the veteran underwent such surgery 
in service.  A VA outpatient treatment record dated July 2002 
does note that the veteran had venous stripping from the left 
leg in 1973. This intake note appears to be based on the 
reported history of the veteran.  The Board also points out 
that the veteran was not inducted into active duty until 
February 1974

In light of the apparent discrepancies between the record and 
the information on which the examiner's opinion was based, 
the Board is of the opinion that the examiner should be asked 
to clarify his opinion as to the question of whether the 
veteran's varicose veins, thrombosis, and peripheral vascular 
disease of both lower extremities are related to service.

The Board regrets the additional delay in the adjudication of 
the veteran's claim that a further remand will entail.  
However, it is necessary to ensure that the veteran gets all 
consideration due him under the law.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should forward the claims 
folder to the VA examiner who examined 
the veteran on January 13, 2004 for an 
addendum.  Request that the examiner to 
identify the record(s) relied in his 
prior determination that the veteran had 
undergone vein stripping in 1973, while 
on active duty.  As previously indicated 
the veteran served on active duty from 
February 1974 to February 1976.  A 
complete rational for any opinion 
expressed should be included in the 
addendum.  If the examiner desires 
another examination it should be 
conducted.  

If this examiner is unavailable, the 
record should be provided to another VA 
specialist to provide an opinion as to 
whether the veteran's service connected 
residuals of removal of his left heel 
spur and claimed impairment of gait 
caused or aggravated any varicose veins, 
thrombosis, or peripheral vascular 
disease of the veteran's lower 
extremities.  If the examiner desires 
another examination it should be 
conducted.  A compete rationale for any 
opinion expressed should be included in 
the report.

2.  The RO should readjudicate the 
claim, to include all evidence received 
since the most recent supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran an 
appropriate supplemental statement of 
the case, and afford them the 
opportunity to provide written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________			_________________________
ROBERT E. SULLIVAN                                             
KEITH W. ALLEN                                       
    Veterans Law Judge		        Veterans Law Judge
Board of Veterans' Appeals    		   Board of Veterans' 
Appeals



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


